Citation Nr: 0508302	
Decision Date: 03/21/05    Archive Date: 03/30/05

DOCKET NO.  96-11 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to a permanent and total disability rating 
for pension purposes (P/T).


REPRESENTATION

Appellant represented by:	Marine Corps League


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel




INTRODUCTION

The appellant had active duty for training (ACDUTRA) from 
August 1971 to March 1972.

This appeal to the Board of Veterans Appeals (Board) arises 
from January and August 1995 rating actions that denied 
service connection for a back disability and a P/T.  A Notice 
of Disagreement was received in September 1995, and a 
Statement of the Case (SOC) was issued later y that month.  
In a Substantive Appeal that was received in October 1995, 
the appellant requested a hearing before a hearing officer at 
the RO.  In April 1996, the RO notified the appellant of a 
hearing that had been scheduled for him before a hearing 
officer at the RO for a date in May.  The appellant failed to 
report for the hearing, and has not requested that it be 
rescheduled.

In September 1997 and June 1998, the Board remanded these 
matters to the RO for further development of the evidence and 
for due process development.  After completing the requested 
action, to the extent possible, the RO continued the denials 
of service connection for a back disability and for a P/T (as 
reflected in an August 2001 Supplemental SOC (SSOC)).

In April 2002, the Board determined that further evidentiary 
development was warranted in this case, and undertook such 
development pursuant to the provisions of 38 C.F.R. § 19.9 
(2002) and Board procedures then in effect.  The Board 
notified the appellant and his representative of that 
development by letters of August 2002 and April 2003.  
Inasmuch as the provisions of 38 C.F.R. § 19.9 purporting to 
confer upon the Board the jurisdiction to adjudicate claims 
on the basis of evidence developed by the Board but not 
reviewed by the RO were later held to be invalid (see 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003)), the Board remanded these 
matters to the RO in October 2003.  A SSOC was issued in 
September 2004, reflecting the RO's continued denial of the 
claims.



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.

2.  The only  competent medical opinion that addresses 
etiology of current back disability essentially establishes 
that the appellant's pre-existing scoliosis did not undergo a 
permanent increase in severity during, or as a result of, 
ACDUTRA.

3.  The appellant does not have qualifying military service 
that permits him to establish basic eligibility for a P/T, 
nor does he have a service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a back disability 
are not met.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159 (2004).
 
2.  As the appellant does not have basic eligibility for a 
P/T, the claim for a P/T is without legal merit.  38 U.S.C.A. 
§§ 101(2, 24), 1502(a), 1521(a, j) (West 2002); 38 C.F.R. §§ 
3.3(a)(3), 3.6, 3.203 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, and 5107 (West 2002).  To implement the 
provisions of the law, VA promulgated regulations codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  The 
VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify him what 
evidence will be obtained by whom.  38 U.S.C.A.         § 
5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the 
obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

With respect to the claim for a P/T, the Board notes that the 
appellant has been notified of the reasons for the denial of 
the claim, and has been afforded an opportunity to present 
evidence and argument in connection with the claim.  The 
Board finds that these actions are sufficient to satisfy any 
duties to notify and assist owed him.  As will be explained 
below, the claim for a P/T on appeal lacks legal merit; 
hence, the duties to notify and assist imposed by the VCAA 
are not applicable in this appeal.  See Mason v. Principi, 16 
Vet. App. 129, 132 (2002).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim for service connection for a back 
disability on appeal has been accomplished.  

Through the November 1994 RO letter, the January and August 
1995 rating actions, the September 1995 SOC, the April 1996, 
April and November 1997, March 1998, and December 2000 RO 
letters, the August 2001 SSOC, the February 2002 and 
February, May, and June 2004 RO letters, the September 2004 
SSOC, and the December 2004 RO letter, the appellant and his 
representative were variously notified of the law and 
regulations governing entitlement to the benefit sought on 
appeal, the evidence that would substantiate his claim, and 
the evidence that had been considered in connection with his 
appeal.  After each, the appellant and his represented were 
given an opportunity to respond.  Thus, the Board finds that 
the claimant has received sufficient notice of the 
information and evidence needed to support his claim for 
service connection for a back disability, and has been 
provided ample opportunity to submit information and 
evidence.  

Additionally, the SOC, SSOCs, and the February 2004 RO letter 
informed the appellant of what the evidence had to show to 
establish entitlement to the benefit he sought; what 
information or evidence VA still needed from him; what 
evidence VA had retrieved and considered in his claim; what 
evidence he had to furnish; what he had to do to obtain 
assistance from VA in connection with his appeal; and that VA 
would make reasonable efforts to help him get evidence 
necessary to support his claim, such as medical records 
(including private medical records), if he gave it enough 
information about such records so that it could request them 
from the person or agency that had them.  In addition, the 
latter SSOCs and 2004 RO letter specifically informed the 
appellant of the VCAA's requirements, and notified him that 
he could help with his claim by informing VA of any 
additional information or evidence that he wanted it to try 
to obtain for him, where to send additional evidence or 
information concerning his appeal, and where he could request 
assistance if needed.  The February 2004 RO letter 
specifically notified the claimant to furnish additional 
information and evidence in connection with his claim.  
Accordingly, the Board finds that the statutory and 
regulatory requirement that VA notify a claimant what 
evidence, if any, will be obtained by him and what evidence 
will be retrieved by VA has been met.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

The Board points out that, in the recent decision of 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify a claimant of: (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by VA;      (3) the 
evidence, if any, to be provided by a claimant; and (4) a 
request by VA that a claimant provide any evidence in his 
possession that pertains to the claim(s).  As indicated 
above, all four content of notice requirements have been met 
in this case.    

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the VA Secretary receives a complete 
or substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  In the case now 
before the Board, documents strictly meeting the VCAA's 
notice requirements were not provided, nor could they have 
been provided, to the appellant prior to the 1995 rating 
actions on appeal, inasmuch as the VCAA was not enacted until 
late 2000.  However, the Board finds that any lack of full, 
pre-adjudication notice in this case does not prejudice him 
in any way.  

As indicated above, the rating actions, numerous RO letters, 
SOC, and SSOCs issued between 1994 and 2004 have repeatedly 
explained to the appellant what was needed to substantiate 
his claim for service connection for a back disability.  As a 
result of RO development and the Board's September 1997, June 
1998, and October 2003 Remands, comprehensive documentation, 
identified below, has been associated with the claims file 
and considered in evaluating the claimant's appeal.  The RO 
most recently readjudicated the appellant's claim on the 
merits in September 2004 on the basis of all the evidence of 
record, as reflected in the SSOC.

Additionally, the Board finds that all necessary development 
on the claim for service connection for a back disability 
currently under consideration has been accomplished.  The RO, 
on its own initiative as well as pursuant to the Board 
Remands, has made reasonable and appropriate efforts to 
assist the appellant in obtaining evidence necessary to 
substantiate his claim, to include obtaining extensive 
available military and VA medical records.  As noted above, 
the claimant failed to report for a May 1996 RO hearing.  
Further, a Social Security Administration (SSA) decision 
denying the appellant disability benefits in 1998, as well as 
the medical determination underlying that decisions, have 
been obtained and associated with his claims file.  
Significantly, neither the veteran nor his representative has 
identified, and the record does otherwise indicate, any 
existing, pertinent medical evidence that has not been 
obtained.

Moreover, no further action to obtain a medical examination 
and opinion is warranted.  As noted above, the Board remanded 
this case in September 1997 and October 2003 to, among other 
things, arrange for the appellant to undergo VA orthopedic 
examinations to obtain a medical nexus opinion.  However, he 
failed, without any stated good cause, to report for the 
examinations on four separate occasions in March 1998, July 
2001, August 2003, and May 2004.  The record shows that the 
RO most recently properly notified the appellant by letters 
of May 2004 of the time and place of the scheduled VA 
examination and the consequences of not reporting.  The 
letters were sent to him at his address of record, and were 
not returned by the United States Postal Service,  hence, he 
is presumed to have received notices of that examination.  
The Board emphasizes that the duty to assist is not a one-way 
street, and that a  claimant must cooperate with  VA's 
attempts to assist him.  See Wood v. Derwinski, 1 Vet. App. 
190 (1991). 

Hence, the Board finds that any failure on the part of VA in 
not fulfilling any VCAA notice requirements prior to the RO's 
initial adjudication of the claim is harmless.  See ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Cf. 
38 C.F.R. § 20.1102 (2004).  

Under these circumstances, the Board finds that the appellant 
is not prejudiced by adjudication of the claim for service 
connection for a back disability now under consideration, at 
this juncture, without directing or accomplishing any 
additional notification and/or development action.  

II.	Background

DD Form 214 records the appellant's ACDUTRA from August 1971 
to March 1972.  Service connection has not been established 
for any disability.

A review of the service medical records discloses that the 
serviceman's spine was normal on May 1971 enlistment 
examination.  He was seen in October 1971 with complaints of 
low back pain.  Examination showed scoliosis and right 
paravertebral muscle spasm.  The appellant denied a history 
of recurrent back pain on February 1972 separation 
examination, and the examiner noted no significant history; 
the spine was normal on examination.

Post service, July 1994 VA chest X-rays revealed marked 
scoliosis and mild degenerative changes of the thoracic and 
lumbar spine.  

August 1994 VA outpatient records noted X-rays findings of 62 
degrees right thoracic scoliosis.  On October 1994 VA 
neurosurgical evaluation, the 41-year-old appellant was noted 
to have had idiopathic scoliosis since his early '20's.  It 
had been relatively asymptomatic until the past year, when he 
complained of progressive and constant upper and lower back 
pain that was non-radicular, but definitely postural in 
nature.  On evaluation in early May 1995, the scoliosis was 
noted to have progressed from 60 to 70 degrees in the past 
year.  The assessment was muscular pain secondary to muscle 
movement fatigue, scoliosis 70 degrees.        

On late May 1995 VA general medical examination, the 
appellant gave a history of back problems since the early 
1970's, and that they began during his National Guard 
service.  After examination, the diagnoses were severe 
dextroscoliosis from T-4 through T-12 with compensatory 
levoscoliosis from T-12 to L-5, and mild degenerative changes 
from C-4 through C-6.  The examiner rendered no opinion 
regarding the relationship to military service, if any, of 
the appellant's scoliosis.

On June 1995 VA orthopedic examination, spinal X-rays 
revealed severe thoracic dextroscoliosis from T-4 through T-
12 with a compensatory lumbar levoscoliosis from T-12 to L-5, 
and mild degenerative changes from C-4 through C-6.  
Following examination, the orthopedic examiner rendered no 
opinion regarding the relationship to military service, if 
any, of the appellant's scoliosis.
  
August 1996 VA spinal X-rays revealed interval postoperative 
changes, with placement of spinal stabilization rods spanning 
the upper thoracic through mid-lumbar spine.  There was a 
severe S-shaped thoracolumbar scoliosis with a dextroconvex 
component in the thoracic region, and a levoconvex curvature 
in the lumbar spine.  Discogenic degenerative disease of the 
mid- to lower cervical spine was unchanged.

February 1998 VA chest X-rays revealed marked dextroscoliosis 
of the thoracic spine, with associated degenerative changes 
and Harrington rods in place.

Of record is a November 1998 SSA decision denying the 
appellant disability benefits.  J. P. Wulff, D.O., opined 
that the claimant was not disabled due to his back. 

Pursuant to the June 1998 Board Remand, the RO in September 
1998 referred this case to a VA orthopedic physician to 
review the appellant's claims file and to render an opinion 
as to whether it was at least as likely as not that there was 
a medical nexus between the inservice scoliosis and his 
current back disorder.  The doctor was requested to state (a) 
whether the scoliosis noted in service was a congenital, 
developmental, or other condition that pre-existed service; 
and if so,     (b) whether any current back disorder (as 
noted on May 1995 VA examination) resulted from a permanent 
increase in severity of the inservice scoliosis; and if so, 
(c) whether such worsening was due to the natural 
progression, or aggravation of a pre-existing disorder as a 
result of superimposed injury or disease in service.  If the 
doctor found that scoliosis did not pre-exist service, he was 
requested to render an opinion as to whether it was at least 
as likely as not that the current back disorder was incurred 
in service.

In a February 1999 report, the VA physician responded that 
the current information in the appellant's claims file was 
not adequate to give the requested opinions with any 
accuracy, as he needed to review X-rays, examine the 
appellant, and obtain his history.  The physician noted as a 
deficiency a written radiographic report that indicated that 
the scoliosis was severe, but failed to indicate to what 
degree.  This was important to know, since scoliosis would 
increase at the rate of 1 degree of angulation per year only 
if the curvature began at greater than 50 degrees.  The 
doctor stated that most scoliosis was developmental and 
present by the time of childhood skeletal maturation at age 
17.5 for boys, when the growth plates ceased to function.  
Based on the information in the medical record, the doctor 
opined that the appellant's curvature was in fact less than 
50 degrees, and if he entered military service with a 
curvature of less than 50 degrees and had no back injury 
therein, then there was no relationship between his military 
service and the scoliosis or back pain.  Based on the X-ray 
finding of severe scoliosis, even though a degree of 
scoliosis was not mentioned, the doctor opined, without 
further information, that the scoliosis did in fact exist 
upon the appellant's entry into service, since it was 
extremely unlikely that the scoliosis was acquired.  The 
physician further concluded that, absent a history of trauma 
resulting in spinal fractures and asymmetrical healing, the 
appellant's scoliosis was not military-related.

II.  Analysis

A.  Service Connection for Scoliosis

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated while performing ACDUTRA or injury 
incurred in or aggravated while performing inactive duty 
training.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131.  

A pre-existing injury or disease will be considered to have 
been aggravated by service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(a).  The underlying disorder, as opposed to the 
symptoms, must be shown to have worsened in order to find 
aggravation.  See Hunt v. Derwinski, 1 Vet. App. 292 (1991). 

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during service.  This includes medical facts and principles 
that may be considered to determine whether the increase is 
due to the natural progress of the condition.  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during, and subsequent to service.  
38 C.F.R. § 3.306(b).

As noted above, attempts to obtain further medical 
information on the medical nexus question in this case was 
frustrated by the appellant's failure, without any stated 
good cause, to report for scheduled VA examinations on four 
separate occasions in 1998, 2001, 2003, and 2004.  Under the 
circumstances, 38 C.F.R. § 3.655 (2004) requires the Board to 
rate his original compensation claim based on the evidence of 
record.

In this case, the appellant contends that his pre-existing 
scoliosis was aggravated by his ACDUTRA.  However, the Board 
finds that such contention is not supported by competent 
medical evidence.  In fact, the February 1999 VA orthopedic 
physician's medical report-the sole medical opinion on the 
nexus question-essentially weighs against his claim.  As 
noted above, the doctor opined that the appellant's spinal 
curvature was less than  50 degrees, and that if he entered 
military service with a curvature of less than 50 degrees and 
had no back injury therein, then there was no relationship 
between his military service and the scoliosis or back pain.  
The Board also notes that the service medical records are 
negative for any history or finding of back injury during 
ACDUTRA.  Based on the X-ray finding of severe scoliosis, 
even though a degree of scoliosis was not mentioned, the 
doctor further opined that the appellant's scoliosis did in 
fact exist upon his entry into service, but, concluded that, 
absent a history of trauma resulting in spinal fractures and 
asymmetrical healing, the appellant's scoliosis was not 
military-related.
 
The Board accords great probative value to the 1999 VA 
orthopedic examiner's report, as the medical comments and 
opinions therein were rendered by a physician who reviewed 
the entire claims file and the appellant's entire military 
and post-service medical history, and reached conclusions as 
to the etiology of his scoliosis based on consideration and 
specific discussion of all pertinent medical evidence and 
events reflected in the record.  Moreover, the 1999 VA 
physician thoroughly addressed, to the extent possible, the 
matters referred to in the June 1998 Board remand, as a 
result of which the Board considers the 1999 VA medical 
report to play a decisive role in the disposition of the 
issue on appeal.  See Hayes v. Brown,  5 Vet. App. 60, 69-70 
(1993) ("It is the responsibility of the BVA to assess the 
credibility and weight to be given the evidence") (citing 
Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  See also 
Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993).  The 
Board notes that the appellant has neither presented nor 
alluded to the existence of any contrary medical opinion, and 
that he frustrated VA's efforts to obtain further medical 
opinion on this matter.   

The Board has considered the claimant's assertions in 
connection with the claim on appeal.  However, as a layman 
without the appropriate medical training and expertise, he is 
not competent to render a probative opinion on a medical 
matter-such as whether his pre-existing scoliosis was 
aggravated by his ACDUTRA.  See Bostain v. West, 11 Vet. App. 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) (a layman is generally not capable of opining on 
matters requiring medical knowledge).     

Under these circumstances, the Board finds that the claim for 
service connection for a back disability must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).

B.  A P/T

Under the applicable criteria, the term "veteran" means a 
person who served in the active military, naval, or air 
service, and who was discharged or released therefrom under 
conditions other than dishonorable.  38 U.S.C.A. § 101(2).  
The term "active military, naval, or air service" includes 
active duty, and any period of ACDUTRA during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in line of duty.  38 U.S.C.A. 
§ 101(24).

A person shall be considered to be permanently and totally 
disabled if he is disabled, as determined by the Commissioner 
of the SSA for purposes of any benefits administered by the 
SSA; unemployable as a result of disability reasonably 
certain to continue throughout his life; or suffering from 
any disability which is sufficient to render it impossible 
for the average person to follow a substantially-gainful 
occupation, but only if it is reasonably certain that such 
disability will continue throughout his life.  38 U.S.C.A. 
§ 1502(a).

VA shall pay a pension to each veteran of a period of war who 
meets the service requirements and who is permanently and 
totally disabled from non-service-connected disability not 
the result of his willful misconduct.  38 U.S.C.A. § 1521(a).  
A veteran meets the service requirements if served in the 
active military, naval, or air service for 90 days or more 
during a period of war; during a period of war and was 
discharged or released from such service for a service-
connected disability; for a period of 90 consecutive days or 
more and such period began or ended during a period of war; 
or for an aggregate of 90 days or more in 2 or more separate 
periods of service during more than 1 period of war.  
38 U.S.C.A. § 1502(j).

While the appellant contends that he is entitled to a P/T by 
virtue of his ACDUTRA, the Board finds that he is not 
eligible for a P/T, inasmuch as the law specifically 
precludes his entitlement to that benefit on the basis of his 
sole military service, ACDUTRA.  Nor  may he deemed a 
"veteran" by virtue of having a service-connected 
disability, as service connection for no disability has been 
established. 

As the appellant does not have the basic eligibility for a 
P/T, there is no legal basis for the Board to award the 
benefit he seeks.  Thus, the claim must be denied as lacking 
legal merit or for lack of entitlement under the law.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 


ORDER

Service connection for a back disability is denied.

A P/T is denied.



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


